Exhibit 10.1

October 20, 2020

Supernova Partners Acquisition Company, Inc.

4301 50th St. NW

Suite 300, PMB 1044

Washington, DC 20016

Attention: Michael Clifton

 

Re:

Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and among Supernova Partners Acquisition Company,
Inc., a Delaware corporation (the “Company”), and J.P. Morgan Securities LLC and
Jefferies LLC, as the representatives (the “Representatives”) of the several
underwriters named therein (collectively, the “Underwriters”), relating to an
underwritten initial public offering (the “Public Offering”) of up to 40,250,000
of the Company’s units (including up to 5,250,000 units that may be purchased to
cover over-allotments, if any) (the “Units”), each comprised of one share of the
Company’s Class A common stock, par value $0.0001 per share (“Common Stock”),
and one-third of one redeemable warrant (each, a “Warrant”). Each whole Warrant
entitles the holder thereof to purchase one share of Common Stock at a price of
$11.50 per share, subject to adjustment. The Units will be sold in the Public
Offering pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company has applied to have the Units listed on the
New York Stock Exchange. Certain capitalized terms used herein are defined in
paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Supernova Partners LLC (the “Sponsor”) and the undersigned
individuals, each of whom is a member of the Company’s board of directors, a
nominee for membership on the Company’s board of directors and/or a member of
the Company’s management team (each, an “Insider” and collectively, the
“Insiders”), hereby agrees, severally but not jointly, with the Company as
follows:

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any shares of
Capital Stock owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any shares of Common Stock owned by it, him or
her in connection with such stockholder approval. If the Company seeks to
consummate a proposed Business Combination by engaging in a tender offer, the
Sponsor and each Insider agrees that it, he or she will not sell or tender any
shares of Common Stock owned by it, him or her in connection therewith.



--------------------------------------------------------------------------------

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period as approved by the Company’s
stockholders in accordance with the Company’s second amended and restated
certificate of incorporation (an “Extension Period”), the Sponsor and each
Insider shall take all reasonable steps to cause the Company to (i) cease all
operations except for the purpose of winding up, (ii) as promptly as reasonably
possible but not more than ten (10) business days thereafter, redeem 100% of the
shares of Common Stock sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account (net of taxes payable and less up to
$100,000 of interest to pay dissolution expenses), divided by the number of then
outstanding Offering Shares, which redemption will completely extinguish all
Public Stockholders’ rights as stockholders of the Company (including the right
to receive further liquidation distributions, if any), and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and other requirements of applicable law.
The Sponsor and each Insider agrees not to propose any amendment to the
Company’s second amended and restated certificate of incorporation to modify the
substance or timing of the Company’s obligation to allow redemption in
connection with the Company’s initial Business Combination or to redeem 100% of
the Offering Shares if the Company does not complete a Business Combination
within 24 months from the closing of the Public Offering or with respect to any
other provision relating to the rights of holders of the Common Stock or
pre-initial Business Combination activity, unless the Company provides Public
Stockholders with the opportunity to redeem their Offering Shares upon approval
of any such amendment at a per share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account (net of taxes payable and less up to
$100,000 of interest to pay dissolution expenses), divided by the number of then
outstanding Offering Shares.

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it. The Sponsor and each
Insider hereby further waives, with respect to any shares of Common Stock held
by it, him or her, if any, any redemption rights it, he or she may have in
connection with (A) the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or (B) in the context of a tender
offer made by the Company to purchase shares of Common Stock, or in connection
with a stockholder vote to approve an amendment to the Company’s second amended
and restated certificate of incorporation (i) to modify the substance or timing
of the Company’s obligation to allow redemption in connection with the Company’s
initial Business Combination or to redeem 100% of the Offering Shares if the
Company has not consummated a Business Combination within 24 months from the
closing of the Public Offering or (ii) with respect to any other provision
relating to the rights of holders of the Common Stock or pre-initial Business
Combination activity (although the Sponsor, the Insiders and their respective
affiliates shall be entitled to redemption and liquidation rights with respect
to any Offering Shares it or they hold if the Company fails to consummate a
Business Combination within 24 months from the date of the closing of the Public
Offering or any Extension Period).

 

2



--------------------------------------------------------------------------------

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of the Representatives, (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, lend
or otherwise transfer or dispose of, directly or indirectly, or file with, or
submit to, the Commission a registration statement under the Securities Act of
1933, as amended (the “Securities Act”) relating to any Units, shares of Common
Stock, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, any Units, Common Stock, Founder Shares, or
Warrants, or publicly disclose the intention to undertake any of the foregoing,
or (ii) enter into any swap or other arrangement that transfers, in whole or in
part, any of the economic consequences of ownership of any Units, shares of
Common Stock, Founder Shares, or Warrants or any such other securities, whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of units or such other securities, in cash or otherwise; provided,
however, the foregoing shall not apply to the forfeiture of any Founder Shares
pursuant to their terms or any transfer of Founder Shares to current or future
independent directors of the company (as long as such current or future
independent director is subject to the terms of this Letter Agreement with
respect to such Founder Shares at the time of such transfer; and as long as, to
the extent any reporting obligation under Section 16 of the Securities Exchange
Act of 1934, as amended (“Section 16”), is triggered as a result of such
transfer, any related Section 16 filing includes a practical explanation of the
transfer). The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

4. In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate a Business Combination within 24 months from the date of
the closing of the Public Offering or any Extension Period, the Sponsor (which
for purposes of clarification shall not extend to any other stockholders,
members or managers of the Sponsor, or any of the other undersigned) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company may become subject as a result of any claim by
(i) any third party (other than the Company’s independent registered public
accounting firm) for services rendered or products sold to the Company or (ii) a
prospective target business with which the Company has discussed entering into a
transaction agreement (a “Target”); provided, however, that such indemnification
of the Company by the Sponsor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered (other than the
Company’s independent registered public accounting firm) or products sold to the
Company or a Target do not reduce the amount of funds in the Trust Account to
below (i) $10.00 per Offering Share or (ii) such lesser amount per Offering
Share held in the Trust Account due to reductions in the value of the trust
assets as of

 

3



--------------------------------------------------------------------------------

the date of the liquidation of the Trust Account due to reductions in the value
of the trust assets, in each case, net of the amount of interest earned on the
property in the Trust Account which may be withdrawn to pay the Company’s taxes,
except as to any claims by a third party who executed a waiver of any and all
rights to seek access to the Trust Account and except as to any claims under the
Company’s indemnity of the Underwriters against certain liabilities, including
liabilities under the Securities Act. In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims. The
Sponsor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Sponsor, the Sponsor notifies the
Company in writing that it shall undertake such defense.

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 5,250,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), each
Initial Stockholder agrees that it shall forfeit, at no cost, its pro rata
portion of a number of Founder Shares in the aggregate equal to 1,312,000
multiplied by a fraction, (i) the numerator of which is 5,250,000 minus the
number of Units purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 5,250,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the number of Founder Shares will
represent an aggregate of 20.0% of the Company’s issued and outstanding shares
of Capital Stock after the Public Offering (not including shares of Common Stock
underlying the Warrants or the Private Placement Warrants). The Initial
Stockholders further agree that to the extent that the size of the Public
Offering is increased or decreased, the Company will effect a stock dividend or
share repurchase or contribution back to capital, as applicable, immediately
prior to the consummation of the Public Offering in such amount as to maintain
the number of Founder Shares at 20.0% of its issued and outstanding shares of
Capital Stock upon the consummation of the Public Offering. In connection with
such increase or decrease in the size of the Public Offering, then (A) the
references to 5,250,000 in the numerator and denominator of the formula in the
first sentence of this paragraph shall be changed to a number equal to 15.0% of
the number of shares included in the Units issued in the Public Offering and
(B) the reference to 1,312,000 in the formula set forth in the first sentence of
this paragraph 5 shall be adjusted to such number of Founder Shares that the
Initial Stockholders would have to return to the Company in order for the number
of Founder Shares to equal an aggregate of 20.0% of the Company’s issued and
outstanding shares of Capital Stock after the Public Offering.

6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company may be irreparably injured in the event of a breach
by such Sponsor or Insider of its, or his or her obligations under paragraphs 1,
2, 3, 4, 5, 7(a), 7(b), 8 and 9 of this Letter Agreement, (ii) monetary damages
may not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to seek injunctive relief, in addition to any other remedy
that such party may have in law or in equity, in the event of such breach.

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Founder Shares (or shares of Common Stock issuable upon conversion thereof)
until the earlier of (A) one year after the completion of the Company’s initial
Business Combination and (B) subsequent to the Company’s initial Business
Combination, (x) if the last reported sale price of

 

4



--------------------------------------------------------------------------------

the Common Stock equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, recapitalizations and the like) for
any 20 trading days within any 30-trading day period commencing at least 150
days after the Company’s initial Business Combination or (y) the date on which
the Company completes a liquidation, merger, stock exchange, reorganization or
other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property (the “Founder Shares Lock-up Period”).

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or shares of Common Stock issued or issuable
upon the exercise of the Private Placement Warrants), until 30 days after the
completion of a Business Combination (the “Private Placement Warrants Lock-up
Period,” together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Sponsor, or any affiliates of the Sponsor; (b) in the case of an
individual, by gift to a member of the individual’s immediate family or to a
trust, the beneficiary of which is a member of the individual’s immediate family
or an affiliate of such person, or to a charitable organization; (c) in the case
of an individual, by virtue of laws of descent and distribution upon death of
the individual; (d) in the case of an individual, pursuant to a qualified
domestic relations order; (e) by private sales or transfers made in connection
with the consummation of a Business Combination at prices no greater than the
price at which the securities were originally purchased; (f) in the event of the
Company’s liquidation prior to the completion of its initial Business
Combination; (g) by virtue of the laws of the State of Delaware or the Sponsor’s
limited liability company agreement, as amended, upon dissolution of the
Sponsor; or (h) in the event of the Company’s completion of a liquidation,
merger, stock exchange, reorganization or other similar transaction which
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property subsequent to the
Company’s completion of a Business Combination; provided, however, that in the
case of clauses (a) through (g), these permitted transferees must enter into a
written agreement with the Company agreeing to be bound by the transfer
restrictions herein and the other restrictions contained in this Agreement
(including provisions relating to voting, the Trust Account and liquidating
distributions).

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the undersigned’s background. Each
Insider’s questionnaire furnished to the Company and the Representatives is true
and accurate in all respects. Each Insider represents and warrants that: such
Insider is not subject to or a respondent in any legal

 

5



--------------------------------------------------------------------------------

action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; such Insider has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and it is not currently a defendant in any such
criminal proceeding.

9. Except as disclosed in, or expressly contemplated by, the Prospectus, neither
the Sponsor nor any Insider nor any affiliate of the Sponsor or any Insider, nor
any director or officer of the Company, shall receive from the Company any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is).

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or a director on the board of directors of the Company, as
applicable, and hereby consents to being named in the Prospectus as an officer
and/or director of the Company, as applicable.

11. As used herein, (i) “Business Combination” shall mean any merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean the 10,062,500 shares of the Company’s
Class B common stock, par value $0.0001 per share, issued and outstanding as of
the date hereof (up to 1,312,000 of which are subject to complete or partial
forfeiture by the Sponsor if the over-allotment option is not exercised by the
Underwriters); (iv) “Initial Stockholders” shall mean the Sponsor and any
Insider that holds Founder Shares; (v) “Private Placement Warrants” shall mean
the Warrants to purchase shares of Common Stock of the Company that the Sponsor
has agreed to purchase for an aggregate purchase price of $9,000,000 in the
aggregate (or $10,050,000 if the over-allotment option is exercised in full) in
a private placement that shall occur simultaneously with the consummation of the
Public Offering; (vi) “Public Stockholders” shall mean the holders of securities
issued in the Public Offering; (vii) “Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering and the sale of
the Private Placement Warrants shall be deposited; and (viii) “Transfer” shall
mean the (a) sale or assignment of, offer to sell, contract or agreement to
sell, hypothecate, pledge, grant of any option to purchase or otherwise dispose
of or agreement to dispose of, directly or indirectly, or establishment or
increase of a put equivalent position or liquidation with respect to or decrease
of a call equivalent position within the meaning of Section 16 and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

6



--------------------------------------------------------------------------------

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by (1) each Insider that is the subject of any such change,
amendment, modification or waiver, (2) the Company and (3) the Sponsor.

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

14. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

15. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

16. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, including, without
limitation, Sections 5-1401 and 5-1402 of the New York General Obligations Law
and New York Civil Practice Laws and Rules 327(b). The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

17. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

18. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods and (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by June 30, 2021; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

Sincerely, SUPERNOVA PARTNERS LLC

By:

 

/s/ Michael Clifton

 

Name:

 

Michael Clifton

 

Title:

 

Chief Financial Officer

 

/s/ Spencer Rascoff

 

Spencer Rascoff

 

/s/ Robert Reid

 

Robert Reid

 

/s/ Michael Clifton

 

Michael Clifton

 

/s/ Alex Klabin

 

Alex Klabin

 

/s/ Ken Fox

 

Ken Fox

 

/s/ Damien Hooper-Campbell

 

Damien Hooper-Campbell

 

/s/ Jim Lanzone

 

Jim Lanzone

 

/s/ Gregg Renfrew

 

Gregg Renfrew

 

/s/ Rajeev Singh

 

Rajeev Singh

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

SUPERNOVA PARTNERS ACQUISITION

COMPANY, INC.

By:

 

/s/ Michael Clifton

 

Name:

 

Michael Clifton

 

Title:

 

Chief Financial Officer

 

[Signature Page to Letter Agreement]